Title: From Thomas Jefferson to Thomas Mann Randolph, 9 April 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Apr. 9. 97.
                    
                    Yours of Mar. 31. did not come to hand till the 5th. inst. It is a pity it had not been recieved before the election, as it gave much uneasiness and embarrasment to your friends to be unable to give any account of you. It made a serious impression even on the zealous; and I have this day written a circular letter, with the apologies your letter furnished, addressed to every militia captain for his company, which I hope will set the thing to rights. I am more anxious you should possess the affections of the people than that you should make any use of them. Their esteem will contribute much to your happiness: whether the offices they might confer would do so is another question.—I will take care for the clover box, as also for the mule-harnes. Will you be so good as to obtain information for me of the highest price which has been given for wheat since  the 1st. day of March. I observe the price current for flour at Philadelphia was 91/2 Doll. March 27. which was 2 days after the President’s proclamation was published for calling Congress, which shews that that circumstance did not lessen the price. I leave the inclosed open for your perusal, to save a repetition of the same things to you, for I have now been writing the whole day. Adieu affectionately.
                